The opinion of the court was delivered by
Redfield J.
The indorsement being to the cashier of the bank, the suit in the name of the bank is well enough, it being admitted the transaction was one in which the bank alone were interested. Farmers and Mechanics Bank v. Day, ante, 36.
The objection that the seal of the notary was not impressed upon wax or wafer, is one which cannot avail. It has too long been settled that public seals do not require wafer or wax, to their validity, to be now brought in question. It is now the more common and more convenient mode to impress such seals upon the paper itself. Our revised statutes expressly provide that such impression, in the case of public seals, shall be good.
The testimony given on the-part of the plaintiffs, to excuse notice to the defendant, it is not necessary to consider here, as the case did not turn upon that, but upon the sufficiency of the notice given. It is questionable whether any indemnity in the hands of the indorser, unless it were expressly given with a view to meet that very liability, would excuse the holder from giving notice.
*340But the court think the notice, given in the present case, was sufficient. The most that is expected in establishing- a rule in similar cases to the present, is to fix some rational medium, by which to secure proper diligence on the one part, and reasonable security on the other. We ought not to require the greatest possible degree of vigilance from one party, and nothing from the other. This would be unreasonable and unjust. We require of the holder to use reasonable diligence in finding out the place of residence of the several parties entitled to notice of dishonor, and this is all we can require. It is always an easy matter to find out the town. In those states where townships exist, and are the medium of transacting the municipal business, a letter addressed by that name will go to the town post office. Every man within the limits of the town, although he may do most of his ordinary business at some village post office, does know, and is bound to know, that he will sometimes receive letters through the town post office, and it is no hardship, in a case like the present, to require him to look there, as he must know the time his bills fall due.
On the contrary, if we require the holder of a bill or note, in giving notice of dishonor, to find out, in all cases, the nearest post office, or that at which the party does his business, it will render the post office, under its present organization, a very unsafe reliance in such cases. It is an easy matter to find in what town a business man resides, but at what particular post office he does his businesses a matter which very few persons, out of the village of his residence, except his particular correspondents, would know any thing of. Men might be so situated, in many towns in this state, that half the inhabitants of those very towns, could not tell at what post office they usually received their letters. This would be the case with some in the town of Rutland. We should therefore be unwilling to adopt a rule, upon this subject, so unreasonably strict as was done in the state of New York, Cuyler v. Nellis, 4 Wendell, 398, and which might require the interference of the legislature here, as it did in that state. We think the cases cited from the U. S. Sup. Court R. 1 Peters, 578, and 2 Id. 543, much more in accordance with sound and rational principle.
Judgment affirmed.